 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      DAVID S. APPERSON,
                                                               CASE NO. 3:21-cv-05330-JCC
11                              Plaintiff,
                                                               ORDER GRANTING
12              v.                                             APPLICATION TO PROCEED IN
                                                               FORMA PAUPERIS
13      KARENA K. KIRKENDOLL, et al.,

14                              Defendants.

15

16          The Court, having reviewed plaintiff’s motion to proceed in forma pauperis, does hereby

17   find and ORDER: plaintiff’s declaration indicates that he is unable to afford the Court’s filing

18   fee or give security therefore.

19          Accordingly, plaintiff’s motion to proceed in forma pauperis (Dkt. 1) is GRANTED.

20   Plaintiff is not a prisoner within the meaning of the Prison Litigation Reform Act. The portion of

21   the act requiring a prisoner to pay the filing fee in installments does not apply to plaintiff.

22   Plaintiff does not appear to have funds available to afford the $402.00 filing fee. Plaintiff shall

23

24

     ORDER GRANTING APPLICATION TO PROCEED IN
     FORMA PAUPERIS - 1
 1   note that leave to proceed as a pauper does not necessarily entitle plaintiff to a waiver of any

 2   other cost(s) of litigation.

 3            However, the undersigned recommends review under 28 U.S.C. § 1915(e)(2)(B). The

 4   Clerk of the Court is directed to send a copy of this Order to plaintiff and to the assigned District

 5   Judge.

 6            Dated this 12th day of May, 2021.

 7

 8
                                                           A
                                                           J. Richard Creatura
                                                           Chief United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING APPLICATION TO PROCEED IN
     FORMA PAUPERIS - 2
